DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on March 31, 2021, have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-4, 8-10, 12-15, 19-21, 45, and 46 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Jang et al., US 10368383 B2, hereinafter “Jang,” in view of Zeng et al., US 10616817 B2, hereinafter “Zeng.”
Consider claim 1. 	Jang discloses: 
a method of processing measurement information, applied to a multi-connection system  comprising at least two access network nodes in communication with a terminal (See Abstract: ... To provide multiple connections, a method of operating a terminal includes receiving a message instructing to establish a second connection based on a second radio access technology (RAT) from a first access node which provides a first connection based on a first RAT, and transmitting a signal for establishing the connection to a second access node using the second RAT. See column 6 lines 20-22: Referring to FIG. 2, in operation 201, a BS 210 (e.g., BS A 110-1 of FIG. 1) transmits AP measurement configuration information to a terminal 200), comprising: 
acquiring, by the terminal, measurement information on at least one frequency other than a serving frequency of a second access network node (serving frequency reads on operating frequency -See column 6 lines 20-22,... 31-35: Referring to FIG. 2, in operation 201, a BS 210 (e.g., BS A 110-1 of FIG. 1) transmits AP measurement configuration information to a terminal 200... More specifically, the AP measurement configuration information can include at least one of an identifier (e.g., Service Set Identification (SSID), Basic Service Set Identification (BSSID)) of the AP 230, an operating frequency of the AP 230 –hence the measurement information being acquired by a frequency other than an operating frequency); and 
transmitting, by the terminal, the measurement information on the at least one frequency other than the serving frequency of the second access network node to the second access network node, wherein the at least one frequency other than, the serving frequency of the second access network node comprises a serving frequency of a first access network node (See fig. 2 and column 6 lines 47-56: In operation 205, the terminal 200 transmits a scanning result to the BS 210. The scanning result can be delivered by a control message of the RRC layer. For example, the scanning result can be delivered by a MeasurementReport message. The scanning result can include the scanning success or failure of the AP 230, and a signal strength or a signal quality of the AP 230. When detecting access nodes other than the AP 230, the terminal 200 can report discovery and measurement information of the other access nodes to the BS 210). 
However, after amendment to the claim, Jang is not clear regarding receiving, by the terminal, measurement configuration information transmitted by a first access network node, and acquiring information according to the measurement configuration information.
Zeng, in analogous art, discloses receiving, by the terminal, measurement configuration information transmitted by a first access network node (see column 6 lines 25-27: the method further includes receiving, by the terminal, a measurement configuration message sent by the first base station), and acquiring  (see column 3 lines 33-36: The processing module is specifically configured to measure, according to the frequency information of the second cell that is included in the measurement configuration message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zeng’s teachings in relation to the claimed invention, thus providing a terminal, a base station, and a cell access method, so as to enable the terminal to autonomously access a cell, therefore circumventing the problem where, because a network device strictly controls the terminal, network implementation is complex, and deployment and maintenance are not easy to perform, as discussed by Zeng (see column 2 lines 23-29).
Consider claim 2. Jang in view of Zeng teaches claim 1; and Jang further discloses wherein, before the transmitting, by the terminal, the measurement information on the at least one frequency other than the serving frequency of the second access network node to the second access network node, the method further comprises receiving, by the terminal, a reporting configuration message transmitted by the second access network, node, wherein the reporting configuration message comprises identification information of the first access network node and correspondingly, the transmitting, by the terminal, the measurement information on the at least one frequency other than the serving frequency of the second access network node to the second access network node comprises transmitting, by the terminal, the measurement information on the at least one frequency other than the serving frequency of the second access network node to the second access network node 
Consider claim 3. Jang in view of Zeng teaches claim 2; and Jang further discloses wherein the identification information of the first access network node comprises one or more of: an identifier of the first access network node, an identifier of the serving frequency of the first access network node, an identifier of a serving cell of the first access network node, a measurement identifier of the first access network node (See column 6 lines 31-36: More specifically, the AP measurement configuration information can include at least one of an identifier (e.g., Service Set Identification (SSID), Basic Service Set Identification (BSSID)) of the AP 230, an operating frequency of the AP 230, and a signal strength threshold for determining scanning success).
Consider claim 4. Jang in view of Zeng teaches claim 3; and Jang further discloses wherein the reporting configuration message comprises a first frequency (See column 13 lines 49-67; column 14 lines 32-51); and correspondingly, the transmitting, by the terminal, the measurement information on the at least one frequency other than the serving frequency of the second access network node to the second access network node comprises transmitting, by the terminal, measurement information on the first frequency of the first access network node to the second access network node (See column 6 lines 31-36; column 14 lines 45-52). (The rest of the claim is in the alternative mode, i.e., preceded by the conjunction “or”).
claim 8. Jang in view of Zeng teaches claim 2; and Jang further discloses wherein the reporting configuration message is a measurement configuration message transmitted by the second access network node, the measurement configuration message is configured to configure a measurement process by the terminal on the serving frequency of the second access network node, and the measurement configuration message is further configured to configure a process of reporting the measurement information on the at least one frequency other than the serving frequency of the second access network node by the terminal (See fig. 2 and column 6 lines 47-56).
Consider claim 9. Jang in view of Zeng teaches claim 1; and Jang further discloses wherein the transmitting, by the terminal, the measurement information on the at least one frequency other than the serving frequency of the second access network node to the second access network node comprises: transmitting by the terminal, a measurement report to the second access network node, wherein the measurement report comprises measurement information on the serving frequency of the second access network node and the measurement information on the at least one frequency other than the serving frequency of the second access network node (See column 6 lines 20-36).
Consider claim 10. Jang in view of Zeng teaches claim 1; and Jang further discloses wherein, before the transmitting, by the terminal, the measurement information on the at least one frequency other than the serving frequency of the second access network node to the second access network node, the method further comprises: receiving, by the terminal, a reporting request message transmitted by the 
	Claim 12 as amended claims a method for a base station to be performed conjunctively with the method executed by the terminal of claim 1; therefore, similar rejection rationale applies.
Consider claim 13. Jang in view of Zeng teaches claim 12; and Jang further discloses wherein, before the receiving, by the second access network node, the measurement information on the at least one frequency other than the serving frequency of the second access network node transmitted by the terminal, the method further comprises: transmitting, by the second access network node, a reporting configuration message to the terminal, wherein the reporting configuration message comprises identification information of a first access network node (See column 6 lines 20-36: Referring to FIG. 2, in operation 201, a BS 210 (e.g., BS A 110-1 of FIG. 1) transmits AP measurement configuration information to a terminal 200. The AP measurement configuration information can be carried by a control message of a Radio Resource Control (RRC) layer. For example, the AP measurement configuration information can be carried by an RRCConnectionReconfiguration message. The AP measurement configuration information includes information for leading the terminal 200 to access an AP 230 selected by the BS 210. For example, the AP measurement configuration information includes necessary information for scanning the AP 230. More specifically, the AP measurement configuration information can include at least one of 
Consider claim 14. Jang in view of Zeng teaches claim 13; and Jang further discloses wherein the identification information of the first access network node comprises one or more of: an identifier of the first access network node, an identifier of a serving frequency of the first access network node, an identifier of a serving cell of the first access network node, a measurement identifier of the first access network node (See column 6 lines 31-36: More specifically, the AP measurement configuration information can include at least one of an identifier (e.g., Service Set Identification (SSID), Basic Service Set Identification (BSSID)) of the AP 230, an operating frequency of the AP 230, and a signal strength threshold for determining scanning success).
Consider claim 15. Jang in view of Zeng teaches claim 14; and Jang further discloses wherein the reporting configuration message comprises a first frequency (See column 13 lines 49-67; column 14 lines 32-51); and correspondingly, the receiving, by the second access network node, the measurement information on the at least one frequency other than the serving frequency of the second access network node transmitted by the terminal comprises: receiving, by the second access network node, measurement information on the first frequency of the first access network node transmitted by the terminal (See column 6 lines 31-36; column 14 lines 45-52). (The rest of the claim is in the alternative mode, i.e., preceded by the conjunction “or”).
Consider claim 19. Jang in view of Zeng teaches claim 13; and Jang further discloses wherein the reporting configuration message is a measurement configuration 
Consider claim 20. Jang in view of Zeng teaches claim 12; and Jang further discloses wherein the receiving, by the second access network node, the measurement information on the at least one frequency other than the serving frequency of the second access network node transmitted by the terminal comprises: receiving, by the second access network node, a measurement report transmitted by the terminal, wherein the measurement report comprises measurement information on the serving frequency of the second access network node and the measurement information on the at least one frequency other than the serving frequency of the second access network node (See column 6 lines 20-36).
Consider claim 21. Jang in view of Zeng teaches claim 12; and Jang further discloses wherein, before the receiving, by the second access network node, the measurement information on the at least one frequency other than the serving frequency of the second access network node transmitted by the terminal, the method further comprises: transmitting, by the second access network node, a reporting request message to the terminal, wherein the reporting request message is configured to request the terminal to report the measurement information on the at least one 
Consider claim 45. Jang in view of Zeng teaches claim 1; and Jang further discloses a terminal, comprising a processor and a storage, wherein the storage is configured to store a program, and the processor calls the program stored in the storage, to implement steps in the method of processing measurement information (See figures 2-5).
Consider claim 46. Jang in view of Zeng teaches claim 1; and Jang further discloses an access network node, comprising a processor and a storage, wherein the storage is configured to store a program, and the processor calls the program stored in the storage, to implement steps in the method of processing measurement information (See figures 2-5).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US 10368383 B2, hereinafter “Jang,” in view of Zeng et al., US 10616817 B2, hereinafter “Zeng,” as applied to claims 4 and 15, further in view of Hahn et al., US 10674521 B2, hereinafter “Hahn.”
Consider claim 7. Jang in view of Zeng teaches claim 4, but is silent regarding wherein when the reporting configuration message comprises a reporting trigger event indication information, the reporting trigger event comprises at least one of following events: 
an event A1, configured to identify that a signal quality of a serving cell is higher than a threshold; an event A2, configured to identify that a signal quality of a serving cell 
an event A4, configured to identify that a signal quality of a neighboring cell is higher than a threshold; an event A5, configured to identify that a signal quality of a serving cell is lower than a threshold and a signal quality of a neighboring cell is higher than a threshold; an event A6, configured to identify that a signal quality of a neighboring cell is higher than a signal quality of a second serving cell by a particular value; an event B1, configured to identify that a signal quality of an inter-RAT neighboring cell is higher than a threshold; an event B2, configured to identify that a signal quality of a serving cell is lower than a threshold and a signal quality of an inter-RAT neighboring cell is higher than a threshold.
Hahn, in related art, discloses wherein when the reporting configuration message comprises a reporting trigger event indication information, the reporting trigger event comprises at least one of the events mentioned above: an event A1, configured to identify that a signal quality of a serving cell is higher than a threshold (See column 30 lines 33-54: The terminal has a measurement object list, a measurement reporting configuration list, and a measurement identity list in order to perform the measurement procedure. In the 3GPP LTE, the base station may configure only one measurement object for one frequency band to the terminal. Events which trigger the measurement reporting shown in Table 3 below are defined according to Section 5.5.4 of 3GPP TS 36.331 V8.5.0 (2009-03) "Evolved Universal Terrestrial Radio Access (E-UTRA) Radio Resource Control (RRC); Protocol specification (Release 8)).

Consider claim 18. Jang in view of Zeng teaches claim 15, but is silent regarding wherein when the reporting configuration message comprises a reporting trigger event indication information, the reporting trigger event comprises at least one of following events: 
an event A1, configured to identify that a signal quality of a serving cell is higher than a threshold; an event A2, configured to identify that a signal quality of a serving cell is lower than a threshold; an event A3, configured to identify that a signal quality of a neighboring cell is higher than a signal quality of a first serving cell by a particular value; 
an event A4, configured to identify that a signal quality of a neighboring cell is higher than a threshold; an event A5, configured to identify that a signal quality of a serving cell is lower than a threshold and a signal quality of a neighboring cell is higher than a threshold; an event A6, configured to identify that a signal quality of a neighboring cell is higher than a signal quality of a second serving cell by a particular value; an event B1, configured to identify that a signal quality of an inter-RAT neighboring cell is higher than a threshold; an event B2, configured to identify that a signal quality of a serving cell is lower than a threshold and a signal quality of an inter-RAT neighboring cell is higher than a threshold.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Hahn’s teachings in relation to the claimed invention, thus implementing a method for avoiding service interruption due to setting of a measurement gap in providing multiple connections to terminals that are provided with the mission critical services (MCSs) in a future 5G mobile communication system as discussed by Hahn (See column 2 lines 10-14).	
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US 10368383 B2, hereinafter “Jang,” in view of Zeng et al., US 10616817 B2, hereinafter “Zeng,” as applied to claims 1 and 12, further in view of Ramachandra et al., US 10349258 B2, “Ramachandra.”
Consider claim 11. Jang in view of Zeng teaches claim 1, but is silent regarding wherein the first access network node is an access network node in a 5G system, and 
Ramachandra, in related art, discloses wherein the first access network node is an access network node in a 5G system, and the second access network node is an access network node in a Long Term Evolution (LTE) system (See fig. 1 and column 8 lines 53-67 through column 9 lines 1-4: The wireless communication network 100 comprises network nodes that are communicatively interconnected. The network nodes may be logical and/or physical and are located in one or more physical devices. The network nodes may be associated with the first RAT and/or the second RAT. For example, the wireless communication network 100 comprises first RAT network nodes 110a-c i.e. network nodes associated with the first RAT, e.g. 5G, such as radio network nodes that may be or comprise a radio transmitting network nodes, such as a base stations, and/or be or comprise controlling nodes, which may control one or more radio transmitting network nodes. The wireless communication network 100 of the example also comprises second RAT network nodes 111a-b i.e. network nodes associated with the second RAT, e.g. LTE, such as radio network nodes, that may be or comprise radio transmitting network nodes, such as base stations, e.g. eNBs, and/or be or comprise a controlling radio node, which may control one or more radio transmitting network nodes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ramachandra’s teachings in relation to the claimed invention, thus providing one or more improvements 
Consider claim 22. Jang in view of Zeng teaches claim 12, but is silent regarding wherein the first access network node is an access network node in a 5G system, and the second access network node is an access network node in a Long Term Evolution (LTE) system.
Ramachandra, in related art, discloses wherein the first access network node is an access network node in a 5G system, and the second access network node is an access network node in a Long Term Evolution (LTE) system (See fig. 1 and column 8 lines 53-67 through column 9 lines 1-4: The wireless communication network 100 comprises network nodes that are communicatively interconnected. The network nodes may be logical and/or physical and are located in one or more physical devices. The network nodes may be associated with the first RAT and/or the second RAT. For example, the wireless communication network 100 comprises first RAT network nodes 110a-c i.e. network nodes associated with the first RAT, e.g. 5G, such as radio network nodes that may be or comprise a radio transmitting network nodes, such as a base stations, and/or be or comprise controlling nodes, which may control one or more radio transmitting network nodes. The wireless communication network 100 of the example also comprises second RAT network nodes 111a-b i.e. network nodes associated with the second RAT, e.g. LTE, such as radio network nodes, that may be or comprise radio transmitting network nodes, such as base stations, e.g. eNBs, and/or be or comprise a controlling radio node, which may control one or more radio transmitting network nodes).

	Pertinent Prior Art
The following reference, although not relied upon, is considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., configuring a terminal device for measurement report and operation in a mixed technology radio access networks environment.
US 10200953 B2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
April 7, 2021